Citation Nr: 1731016	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-27 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) for the period prior to October 21, 2014, and higher than 
50 percent from that date forward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to June 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  A November 2010 rating decision granted service connection for PTSD and assigned an initial 10-percent rating, effective in September 2010.  A December 2011 rating decision denied a TDIU.  The Veteran perfected separate appeals of those determinations.  A May 2017 rating decision granted an increased initial rating for the PTSD from 10 to 50 percent, effective October 21, 2014, and the Veteran continued his appeal for a higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran indicated on his VA Forms 9 that perfected his appeals of the initial PTSD rating and denial of a TDIU that he desired a Travel Board hearing at the local RO.  In subsequent correspondence he asked for a Board hearing via video conference in lieu of a hearing at the local RO.  (02/24/2015 VA 21-0820).  In October 2015, the Veteran withdrew his hearing requests as to both appeals and asked that his appeal be decided by the Board on the basis of the evidence of record.  (10/07/2015 VA 21-4138; Hearing Request)  A November 2016 letter from the VA Evidence Intake Center in WI, however, informed the Veteran that his name had been placed on the list of appellants waiting for an in-person hearing at the RO.  The Veteran again responded that he did not desire a hearing on any of the pending issues, and that he desired for the Board to decide his appeals on the basis of the evidence of record.  (03/11/2017 VA 21-4138).  Thus, the Board finds the March 2017 statement from the Veteran effectively withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2016).  As such, the Board will proceed.

The Board notes that the Veteran's representative submitted a VA Form 9 in response to the May 2018 Supplemental Statement of the Case (SSOC) that noted the increase for the PTSD effective in October 2014; and, that the representative indicated that the Veteran desired a Board hearing at the local RO.  (06/14/2017 VA Form 9)  In light of the fact that the Veteran had clearly indicated on multiple occasions that he did not desire a Board hearing in any forum on the issues currently before the Board, the Board does not deem the June 2017 Form 9 as a vitiation of the Veteran's earlier personal withdrawals.

The Board notes further that the electronic file reflects that the Veteran has perfected an appeal of an increased rating claim related to his type 2 diabetes mellitus and a denial of a service connection claim for an eye disorder.  The Agency of Original Jurisdiction (AOJ), however, has not certified those issues to the Board.  Hence, they will not be discussed, except possibly by reference, in the decision below.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that for the period prior to November 21, 2011, the Veteran's PTSD manifested with occupational and social impairment.
 
2.  Finding the credible evidence of record in equipoise, the Board finds that for the period November 21, 2011 to October 20, 2014, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks 

3.  The preponderance of the credible evidence shows that from October 21, 2014, the Veteran's PTSD has manifested with occupational and social impairment with reduced reliability and productivity.

4.  The preponderance of the credible evidence shows that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for PTSD for the period prior to November 21, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The requirements for an initial evaluation of 30 percent, but no higher, for PTSD for the period November 21, 2011 to October 20, 2014, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.

3.  The requirements for an initial evaluation higher than 50 percent for PTSD for the period October 21, 2014 forward are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, DC 9411.

4.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as concerns the PTSD rating.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Prior to issuance of the December 2011 rating decision, via an October 2011 letter, the AOJ provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative has asserted and any notice-related error or claimed any specific prejudice as a result.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), military personnel records (MPRs), non-VA evaluations, and VA treatment records, including the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  As such, the Board will address the merits of the appeal.

Increased Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 
see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

Under the current criteria, a mental disorder which manifests with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms of the disorder are controlled by continuous medication, warrants an evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9411.

A 30-percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent evaluation will be assigned for PTSD which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, (4th Edition 1994), of the American Psychiatric Association (also known as DSM-IV).  38 C.F.R. § 4.130.  The Board notes that VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, determined that DSM-5 would not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board prior to that date.  Hence, DSM-IV is still the governing directive for his appeal.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

The October 2010 examination report reflects that the Veteran reported his in-service disciplinary history, which included disciplinary action for attempting to sell a radio to a Vietnamese teenager; AWOL while using drugs and "shacked up" with a Vietnamese girl, and after he was identified as a marijuana user via a urinalysis.  The Veteran reported that when asked why he had used drugs, he told them that he figured he was going to die in Vietnam, and he wanted to feel good before he died.  After he came up positive a second time, he was discharged.  (10/29/2010 VA Examination, p. 2)  The Veteran reported further that when he was "up north," they got hit and, in the aftermath, he saw all the dead bodies and other airmen, something he had never before experienced.  He did drugs to make it easier to deal with.  He and some buddies from New York talked about how they were not going to get out of Vietnam alive.  So the Veteran started using drugs more heavily.  Also, following an enemy mortar attack, he saw dead bodies with shrapnel inside.  The Veteran reported that everything changed after Vietnam.  He did not want to be around people, and he no longer was a fun loving person.  Id. at 3-4.  The Veteran reported that, after service, he had legal difficulty twice, to include having been imprisoned for two years for credit card abuse.  The examiner diagnosed PTSD and assessed Axis V Global Assessment of Functioning (GAF) 60.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  A GAF of 
60 is at the top end of the range of 51 to 60 and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
The Board notes that the Veteran's reference to "up north" in all probability refers to one of his claimed stressors of having been exposed to enemy mortar attacks while he was at Da Nang AB, Republic of Vietnam (RVN).

Upon receipt of the October 2010 fee-basis VA examination report, a November 2010 rating decision granted service connection with a 10-percent rating.  (11/19/2011 Rating Decision-Narrative)  

In April 2012, the Veteran's VA treating psychiatrist, Dr. F, completed a psychological impairment questionnaire that reflected his assessment of the Veteran's symptomatology.  Dr. F noted the Veteran's historic diagnoses of sedative-hypnotic and opiate dependence, both in full sustained remission, and PTSD by history.  His Axis I diagnoses of the Veteran, as noted in the DBQ, were as just noted, except adding a current diagnosis of PTSD with depressive symptoms.  Dr. F noted that the Veteran manifested with the intermittent inability to attend to his activities of daily living; on-and-off depression for years; deficiencies in family relations; persistent irrational fears, in that he often was frightened; difficulty in adapting to stressful circumstances; persistent delusions or hallucinations, in that the Veteran sometimes heard voices related to his claimed war experiences in Vietnam; intrusive thoughts from time to time related to his Vietnam experiences; unprovoked hostility or irritability at times; inability to establish and maintain effective relationships; and, depression that affected the Veteran's ability to function independently.  Dr. F assessed Axis V GAF as 40-45. 

The Board notes a GAF score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV 47.

The Veteran's representative also referred the Veteran for a private evaluation by JFR (PhD).  Dr. JFR's report notes that he interviewed the Veteran via telephone.  The Veteran reported to Dr. JAF that, while he first was hospitalized for inpatient psychiatric treatment in 1974, his symptoms had their onset while he was in Vietnam, and they have continued ever since.  The Veteran reported to Dr. JFR that he had continued to be troubled by general anxiety, tension, depression, and irrational anger outbursts.  The Veteran endorsed a full array of symptoms, to include sleep disturbance, nightmares, sad moods, crying spells, flashbacks, a sense of hopelessness, anger and irritability without apparent reason, and a tendency to isolate.  Dr. JFR opined that all of the Veteran's reported symptoms were consistent with PTSD.  Dr. JFR's mental status examination of the Veteran noted the Veteran to be alert and oriented x 3, his affect normal, and abstract thinking ability normal.  Dr. JFR opined that the Veteran's stream of speech was consistent with considerable anxiety and clinically significant depression.  There was no evidence of suicidal or homicidal ideation or intent.  The Board notes that Dr. JFR noted that there was no evidence of a formal thought disorder, delusions, or hallucinations; but he also noted that the Veteran's overall mental status was significant for auditory and visual hallucinations.  The Board finds that, based on the totality of the evidence of record, the most reasonable explanation for this inconsistency is to read Dr. JFR's notation of "mental status" as mental history.  Dr. JFR diagnosed the Veteran with PTSD and assessed Axis V GAF at 50.  (01/29/2013-Medical Treatment-Non-Government Facility, pp. 5, 7)

Dr. JFR noted the Veteran's past history of opiate dependence and opined that it was due to the Veteran's efforts to cope with the stresses of his life at that time.  
Dr. JFR opined further that the Veteran would have his current mental disorder even if he had never abused intoxicants of any kind.

Based on the assessments of Doctors F and JFR, the Veteran's representative asserts that the Veteran's symptomatology meets the criteria for occupational and social impairment with deficiencies in most areas and a 70-percent rating.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others, provided the reason for doing so is stated.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician-or other medical professional, it is not required to accord such opinions significant or greater weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Court Of Appeals For Veterans Claims has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims."  Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993).

The Board notes that Dr. JFR noted that he had reviewed a copy of the Veteran's records; and, Dr. F, though he had access to the Veteran's electronic records, assessed the Veteran primarily in the clinical treatment milieu.  Nonetheless, both placed significant reliance on the Veteran's history as he reported it to them.  A medical professional is not precluded from relying on, or factoring in, a patient's lay reported history.  Although the Veteran is, and was, fully competent to report his history, see 38 C.F.R. § 3.159(a)(2), the Board may assess the reliability or credibility of his lay reports.  Hence, any opinion based on that lay history is no more probative than the reliability or credibility of that history.

After review of this file, the Board finds that the Veteran's credibility is suspect as it concerns his lay reports, especially since seeking VA compensation for his disability.  The Board finds most noteworthy that little attention has been given, even by subsequent VA examiners, to the November 2011 VA mental examination report, which reflects the most comprehensive review of the Veteran's claims file.  (11/21/2011 VA Examination, pp. 14 et seq)  In that report the examiner noted that the Veteran had a history of a diagnosis of PTSD.  Following the examination, however, the examiner noted Axis I diagnoses of opioid and anxiolytic dependence, both in fully sustained remission.  The examiner also noted a diagnosis of schizoid personality disorder in Axis II.  The examiner noted that the Veteran's symptoms were long-standing in nature, with a history of personality diagnosis and substance dependence in the military; and, overall, he appeared to be someone who was chronically functioning at a reduced level, but without prominent mood symptoms.  The examiner noted that the Veteran's post-service diagnoses had been due to substance dependence until the October 2010 diagnosis of PTSD.

The examiner noted a number of inconsistencies between what the Veteran had reported during the interview and what in fact was noted in his records.  One salient observation by the examiner was that there was no evidence in the claims file that the Veteran's claimed stressors related to combat trauma while at Da Nang had been verified.  The examiner opined that, based on his review of the Veteran's records, the Veteran had not in fact been exposed to traumatic events while in active service, to include while in Vietnam.  The examiner noted that in February 1972, the Veteran was recorded as having reported that he considered his Vietnam tour as productive, and that he enjoyed it somewhat.  [See 06/10/2004 STR-Medical, p. 31]  The examiner observed further that the Veteran reported in 2002 that his military service was not traumatic, and he had only reported a post-service stressor of having been held at gunpoint by a drug dealer in 1974 [see 08/11/2016 CAPRI, p. 643].  The examiner also noted the inconsistency between the Veteran's then-currently reported symptoms and those noted in his records.

The examiner noted that as late as June 2010, a PTSD screen was negative; but at the November 2011 examination, the Veteran reported experiencing one to two nightmares since Vietnam, social isolation/detachment, and feeling overwhelmed by responsibilities.  At the October 2010 examination he reported severe startle reactions and suicidal ideation, but during the 2011 evaluation, he did not report startle reaction and reported not having suicidal thoughts since the 1990s.  The examiner also noted that, contrary to the Veteran's claimed absence of significant relationships, his medical records noted at least one 12-year romantic relationship.
The examiner noted the Veteran's symptoms as anxiety, chronic sleep impairment, mild memory loss, and flattened effect.  (11/21/2011 VA Examination, p. 21)

In order to avoid confusion, the Board acknowledges that the Veteran is service-connected for PTSD, and that is not in question.  On the other hand, the severity of the Veteran's disability is rated essentially on the basis of his reported symptoms.  Hence, the credibility of his reports is critical.  His medical history provides salient insight into the Veteran's credibility.  As the examiner at the November 2011 examination observed, there is no record of the basis for the award of service connection.  The November 2010 rating decision notes only that service connection was granted.  The Veteran's military personnel records (MPRs) note his sole Vietnam service as at Tan Son Nhut AB, which was located not far from Saigon, RVN.  His records do not reflect any tour of duty at any other locale, to include Da Nang.  See 03/31/2015 Military Personnel Records.  Further, the Board notes that there is no indication in the STRs that the Veteran served at any location in Vietnam other than Tan Son Nhut.  While the Veteran reported early on that he started using heroin in Vietnam because he was afraid he might be killed, so it did not matter (12/20/1974 VA Form 10-1000, p. 2); that is not what he reported while in service.  The Narrative Summary of his in-service inpatient drug rehabilitation notes that the Veteran reported that he started experimenting with marijuana two months after arriving in RVN in 1971.  He smoked two joints every other day and then graduated to heroin in December 1971 and smoked about one cap every third day.  After several weeks of usage he started experiencing a runny nose and minor abdominal cramps.  As a result, he decided to quit, and he did so for several months, but resumed using heroin out of boredom.  (Emphasis added)  Then, he was hit with a surprise urinalysis by his squadron in February 1972.  (06/10/2004 STR-Medical, 
p. 31)  Air Force efforts to rehabilitate him were not successful, as the Veteran continued to commit minor disciplinary infractions, to include an AWOL.  He was administratively discharged prior to the expiration of his enlistment.

The Board places greater weight on the Veteran's reports closest in time to the events in question.  See Curry v. Brown, 7 Vet. 59 (1994); Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  What this means, in part, is that the Board attaches no credibility either to the Veteran's claimed combat-related experiences or to his reports that he started his drug abuse to help him cope with his claimed traumatic experiences in RVN.  As the VA examiner at the November 2011 examination noted, the Veteran's documented medical history also supports a finding of minimal, if any, credibility as concerns his reports of a history of suicidal thoughts, hallucinations, or other psychotic symptoms.

Outpatient records dated in 2004 note the Veteran's acute suicidality when he requested admission for detoxification from Valium.  At that time he lived alone, and his rent was paid up.  (05/19/2004 Government Facility, p. 13, 17)  There was no indication that his Valium dependence was connected to his active service.  Around the time he filed his claim in 2011, he denied any symptoms of depression or nightmares, and the examiner noted that there was no indication of a mood or anxiety and, as noted earlier, a June 2010 PTSD screen was assessed as negative.  (09/27/2010 Government Facility, pp. 3, 16)  A May 2011 entry notes that the Veteran denied a depressed mood, PTSD symptoms, or suicidal ideation at all; he worked as a forklift operator, and he lived alone.  (05/18/2011 Government Facility, p. 110)

In light of the above, the Board finds that prior to November 21, 2011, the preponderance of the credible evidence shows that the Veteran's PTSD manifested at the 10-percent rate.  38 C.F.R. §§ 4.1, 4.10.  The 10-percent rate is the only level of the mental disorders rating criteria that specifically includes the impact of prescribed medication.  Hence, it is properly considered.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The outpatient records for the period prior to the November 2011 examination reflects that the Veteran reported that his prescribed medication was controlling his claimed symptoms.  See, i.e., 09/27/2010 Government Facility, pp. 3, 16; 05/18/2011 Government Facility.  The Veteran was still employed at this point in time, fully independent in his activities of daily living, and he lived alone.  Thus, the Board finds that a rating higher than 10 percent was not met or approximated.

As for the period that started on the date of the November 2011 examination, the Board notes that although the examiner noted significant skepticism about the reliability of the Veteran's reported symptoms, he still opined that the level of the Veteran's impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Hence, notwithstanding the fact that the November 2011 examiner did not render an Axis I diagnosis of PTSD, the Board acknowledges that there was in effect a diagnosis of PTSD and service connection for the disorder.  Further, the Board finds that the credible evidence is at least in equipoise as to whether the Veteran's symptoms were no longer transient but had become essentially constant.  

However, the Board finds that his impairment due to his claimed symptoms did not more nearly approximate the next-higher 50 percent level.  The November 2011 examination report reflects that the Veteran reported that he socialized by playing dominoes with friends, and he attended church.  He reported to the examiner that he had been fired from his job due to an argument with a co-worker; that he worked occasionally for a temporary agency; and, that he was supported by his brother.  Here, the Veteran's questionable credibility must be considered as a factor.  As noted earlier, in other instances the Veteran reported that he stopped working in 2012, and that he did not have much contact with his brothers after Vietnam.  In any event, his symptomatology had not deprived him of the ability to function independently, and he still maintained effective social relationships.  Thus, the Board finds that a 30-percent rating was more nearly approximated as of the date of the examination, November 21, 2011.  38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.

VA outpatient records note a significant increase in the Veteran's reported symptoms between February and April 2012.  (See 11/26/2012 Government Facility).  Nonetheless, the Board finds that a higher, 50-percent, rating was not met or approximated at this point, as records dated in February 2012 noted that mental status examination revealed no evidence that the Veteran was responding to internal stimuli.  Further, a physician-examiner assessed the Veteran's reported symptoms as of a coached quality, and highly suggestive of symptom embellishment-if not pure deception.  The examiner noted a diagnosis of anxiety disorder not otherwise specified (NOS) and also noted that PTSD and malingering should be ruled out.  
A March 2012 entry notes the Veteran's first visit.  He denied having a sense of hopelessness, suicidal or homicidal ideation, or visual or auditory hallucinations.  The mental status examination revealed good insight and judgment, and GAF was assessed as 50-55.  In April 2012, the Veteran reported periodic nightmares and a tendency to want to isolate, but he denied any suicidal or homicidal ideation.  He did claim that he sometimes heard voices of buddies from Vietnam.  (11/26/2012 Government Facility, pp. 57, 63. 81)  The Board has already found the Veteran incredible as concerns his claimed experiences in Vietnam or symptoms related to them.  At another visit in April 2012 he reported that he still was hypervigilant and he wanted to isolate, but he denied any suicidal or homicidal ideation, and the mental status examination did not note any significant symptomatology.  The Board also notes that the Veteran reported that he took off from work for the appointment, which is evidence of the ability to function independently.  In November 2012, the Veteran reported that his nightmares had worsened over the prior 4 to 5 years, but he denied any psychotic symptoms, and he denied any suicidal or homicidal ideation.  In September and April 2013 he reported essentially the same level of symptomatology, and he continued to deny any suicidal or homicidal ideation.  
At the March 2013 visit, a depression screen was negative.  (08/11/2016 CAPRI, pp. 173, 192, 202)

Outpatient records note that, in June 2014, the Veteran reported 1 to 2 non-intensive nightmares a week, some flashbacks, and intrusive thoughts.  He reported further that he had learned to live with his PTSD, and that he kept busy helping to fix cars.  (08/11/2016 CAPRI, p. 149)  Again, any reported nightmares, flashbacks, or intrusive thoughts claimed to be connected with Vietnam are of suspect credibility.  Further, the Veteran himself reported that he continued to function independently, and the fact that he was involved with helping to fix cars demonstrated social interaction.  This was the state of the credible evidence of record heading into the October 2014 examination.

The Board finds that since the October 2014 VA examination, the competent and credible evidence of record shows the absence of occupational and social impairment in most areas due to symptoms such as suicidal or homicidal ideation, spatial disorientation, mood disturbance or other symptomatology that deprived him of the ability to function independently, or the inability to establish and maintain relationships.  The October 2014 examination report reflects that the examiner noted diagnoses of PTSD, opioid abuse disorder in full sustained remission, and a deferred diagnosis of Cluster A personality traits.  The examiner noted further that PTSD was the primary problem, as the opioid abuse was in full remission.  Hence, it caused no impairment.  The Veteran reported that he had lived with a girlfriend off and on for 10 years, and they were the only ones in household.  The Veteran reported further that he watched TV on a regular basis, and that he did not have any friends that he spoke to.  He also reported that he attended church about once a month.  He denied having any hobbies.  He reported two surviving brothers whom he saw only at family reunions. Veteran indicated that he used to be close to his brothers; but, according to him, they became distant once he returned from Vietnam and did not want to be around me anymore.  Yet, at the November 2011 examination the Veteran reported that one of his brothers supported him.

The October 2014 VA examiner noted a December 2012 "VA examination report" that noted a diagnosis of PTSD and combat stressors.  A reported history of nightmares, consistent anxiety, mood problems, and suicidal thoughts were noted.  The Veteran indicated he had nightmare 1-2 times every week, and it was the same nightmare every time; it was about a friend of his who was shot and died while they tried to resuscitate him.  The Veteran was avoidant in speaking about Vietnam traumas, including recent reluctance in going to a mental health group (i.e., Veteran does not want talk about Vietnam).  He reported that he was avoidant about watching programs on Vietnam or watching TV programs on killing.  He stated that he had exaggerated startle response, hypervigilance, and problems sleeping.  He reported that he got 5-6 hours per night since Vietnam.  The Veteran reported that the last time he had experienced suicidal thoughts was a year earlier.  (10/21/2014 C&P Exam, pp. 1-3)

The Board notes at this juncture that the examiner was incorrect in referring to the December 2012 examination as a VA examination.  In fact, it was the private evaluation performed by Dr. JFR.  Hence, any reliance on Dr. JFR's findings by the VA examiner must be assessed in light of the Board's earlier discussion.

The October 2014 examination report reflects that, for VA rating purposes, the examiner noted the Veteran to manifest with anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran arrived on time unaccompanied, and he was dressed and groomed appropriately.  Mental status examination revealed the Veteran as oriented x 3.  He presented as calm and coherent; his presenting mood was identified as "good;" his affect was restricted, stable, and congruent with mood.  The Veteran was cooperative and responded to questions asked by the interviewer, and had friendly mannerisms during the interview.  His insight and judgment fell within the fair range.  He evidenced linear thought processes that were organized and coherent; and, he appeared to track conversation cues well during session, and maintained a calm demeanor.  His rate of speech and tone fell within average range.  The Veteran's short- and long-term memory appeared intact.  He denied suicidal or homicidal ideation as well as past and current visual or auditory hallucinations.  There was no evidence of delusional thought processes, and the Veteran denied a history of delusional thoughts.  The examiner opined that the Veteran was capable of managing his financial affairs, and he opined that the level of the severity of the Veteran's disability was occupational and social impairment with reduced reliability and productivity.  (10/21/2014 C&P Exam, pp. 1, 5-6)

In accordance with the examiner's assessment, the AOJ, in a May 2017 rating decision, granted an increased rating from 10 to 50 percent as of the date of the examination, October 21, 2014.  As noted, earlier, the Board finds that is the level of impairment due to the Veteran's credible symptomatology, and it has continued to manifest at that rate.  As noted earlier, the Veteran maintained a relationship with a girlfriend.  Outpatient records dated in October 2015 reflect that it was the Veteran's first visit since June 2014, and the examiner advised the Veteran to seek a sleep study, as apnea could affect his mood and anxiety.  The Veteran reported that he had two adult children and four grandchildren who visited him frequently.  (08/11/2016 CAPRI, p. 87)

The VA outpatient records reflect that the Veteran has consistently claimed symptoms of nightmares, flashbacks, avoidance, and hypervigilance, but he reported only the latter two as ongoing.  The others were intermittent.  The Veteran also reported that he still could handle himself in public places if he needed to, and the outpatient records reflect his continued denial of suicidal or homicidal ideation as well as denial of a sense of helplessness.  Mental status examinations have consistently noted the absence of any visual or auditory hallucinations, delusions, or impairment of impulse control.  (08/11/2016 CAPRI, pp. 58, 61, 74; 04/25/2017 CAPRI, 2nd entry)  Further, there has not been any indication that the Veteran posed a risk of harm to himself or others.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (May 19, 2017).  Records dated in 2017 related to a pre-surgery consult note that the Veteran continued in a stable relationship with his girlfriend, his children and grandchildren continued to visit, and he played dominoes a couple of times a week with a friend.  A mental health examiner administered the MMPI-II to the Veteran and noted that the profile, which was deemed valid, reflected that the Veteran's complaints were vague and somatic.  (04/25/2017 CAPRI, 2nd entry, p. 97)  The Board finds that the preponderance of the evidence does not show impairment due to such symptoms as those noted in the 70-percent criteria.  In other words, the totality of the competent and credible lay and medical evidence reflects psychiatric symptomatology that more nearly approximates the current 50 percent rating.  In this regard, the Board notes that the Veteran's credible symptoms have not deprived him of the ability to function independently or to establish and maintain effective relationships.  Thus, the Board finds that the preponderance of the credible evidence shows that 50-percent reasonably compensates the Veteran for the degree of his impairment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.

TDIU

Applicable Legal Requirements

In order to establish entitlement to IU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Discussion

Service connection is in effect for only two disabilities: PTSD and diabetes mellitus.  The Veteran's total combined rating has been less than 70 percent throughout the initial rating period on appeal.  (05/09/2017 Rating Decision-Codesheet)

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2012).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

In March 2011, the Veteran asserted that he was unable to work anymore due to his diabetes, as he was weak, and it was hard for him to get his blood sugar down.  (03/14/2011 VA 21-4138)  The outpatient records reflect that the Veteran was non-compliant with his maintenance regimen.  Further, the November 2011 VA general examination report reflects that the examiner opined that the Veteran's diabetes mellitus did not impair his ability to work.  (11/21/2011 VA Examination, p. 6)  Hence, the salient issue is whether the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment.

Dr. F opined that the Veteran's symptomatology moderately impacted his ability to work with others, to accept instructions, to complete work assignments, get along with co-workers, respond to changes in the work setting, and to set goals.  Dr. F opined that the Veteran could not hold a job for long.  (08/17/2012 Government Facility, p. 5)  Dr. JFR opined that the Veteran's PTSD symptomatology was of such severity that he could not be expected to work except in a sheltered environment.

The Veteran has a high school education.  His previous work included helping to assemble air conditioners and forklift operator.  The record reflects conflicting reports by the Veteran as concerns his work history.  Some entries reflect that he last worked in 2012, but in October 2016 he reported that he last worked two years earlier.  He also reported that he had a troubled work history, in that he either quit past jobs or was terminated due to his PTSD symptoms.  The Board notes that the Veteran also reported that he did some driving for Uber.  In the absence of evidence of his earnings from that work, the Board will not deem it as substantially gainful employment.  (04/25/2017 CAPRI, 2nd entry, p. 97)  The Veteran's significant non-service-connected disease is hepatitis C cirrhosis of the liver.

Only the VA examiner at the November 2011 examination has attributed the Veteran's impairment primarily to a personality disorder.  The examiner at the October 2014 examination deferred a diagnosis of Cluster A personality traits, and noted that the symptoms of the three noted disorders could not be distinguished.  Hence, they are all deemed to be due to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The bottom line for the Board is that the evidence reflects that the Veteran attributes his symptomatology, to include his claimed inability to maintain employment over the years, to his combat experiences in Vietnam.  Further, the vast majority of the assessments of the Veteran's impairment were based on PTSD symptoms reportedly related to Vietnam combat.  As discussed at length earlier in this decision, the Board has found those assertions not credible.  Based on the totality of the credible evidence of record, as discussed throughout this decision, the Board finds no plausible basis for finding that the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment.  Hence, the Board finds no basis for referring the claim for consideration of a TDIU on an extraschedular basis.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



(CONTINUED ON THE NEXT PAGE)


ORDER

An initial rating higher than 10 percent for PTSD for the period prior to November 21, 2011 is denied.

An initial rating not to exceed 30 percent for PTSD for the period November 21, 2011 to October 20, 2014 is granted, subject to the law and regulations governing the award of monetary benefits.

An initial rating higher than 50 percent for the period since October 21, 2014 is denied.

A TDIU is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


